DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connection mechanism in claim 16 and biasing element in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner finds an actuator (page 4, 7th paragraph of the specification), a deployable skin layer (page 5, 4th paragraph of the specification), a female section and a male section slidably received by the female section (page 5, 6th paragraph of the specification), or a biasing element (page 4, 3rd paragraph of the specification) as the corresponding structure for the connection mechanism. The examiner also finds a spring (page 11, 3rd paragraph of the specification) as the corresponding structure for the biasing element.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “so that the first portion of the exterior surface and the second portion of the exterior surface are”. This limitation is incomplete and thus does not particularly point out and distinctly claim the subject matter. For purposes of this examination, this limitation is interpreted as “so that the first portion of the exterior surface and the second portion of the exterior surface are disconnected”.
Claim 16 recites “the first portion of the exterior surface is arranged substantially flush with and adjoining the second portion of the exterior surface”. The term “substantially” in claims 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 25 also recites the relative claim term “substantially” without providing a standard for ascertaining the requisite degree.
Claims 17-30 are also rejected by virtue of their dependency on claim 16.
Claim 18 recites “wherein the connection mechanism is configured to allow a centripetal force when the wind turbine blade operates at a cut-in speed to urge the second blade segment away from the first blade segment thereby bringing the wind turbine blade towards the extended state”. A centripetal force is a force that acts on a body moving in a circular path wherein the force is directed toward the axis of rotation. In this case, the centripetal force acting on second blade segment would pull the body toward the center of the wind turbine, i.e., toward the first blade segment. A centrifugal force is the force directed outward from the rotational axis. Because claim 18 recites the wind turbine blade to be in the extended state, i.e., the second blade segment moving outward from the rotational axis, it is unclear if the force causing this movement is due to the centripetal force or the centrifugal force.
Similarly claim 22 recites a centripetal force as a force directed in the radially outward direction. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 21, 23 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (U.S. Pre-Grant Publication No. 2003/0123973).

As per claim 16, Murakami discloses an extendable wind turbine blade, comprising:  a root end (the end of blade 3 proximal to hub 1; figure 1) and a tip end (7), the wind turbine blade extendable along a longitudinal axis running between the root end and the tip end (as shown; figure 1);  an exterior surface with a root region and an airfoil region (the exterior surface of blade 3 having a radially inner region (root region) and the airfoil region formed by blade body 4 and auxiliary blade 6; figure 2);  a leading edge and a trailing edge, and a chord line extending between the leading edge and trailing edge (as shown; figure 2);  a first blade segment (4; figure 2) including a first portion of the exterior surface (the exterior surface of blade body 4 forming a first portion including main end plate 5; figure 2) and a first end (radially inner end of blade body 4);  a second blade segment (6; figure 2) including a second portion of the exterior surface (the exterior surface of auxiliary blade 6 forming a second portion including tip end plate 7; figure 2), a second end facing the first end (radially inner end of auxiliary blade 6 (second end) faces the radially inner end of blade body 4 (first end); figure 2), the second blade segment being separate from the first blade segment (as shown; figure 2);  a connection mechanism (extension-and-retraction unit 8; figure 2) connecting the first blade segment with the second blade segment in a retracted state (as shown; figure 3b) when the wind turbine blade operates above a threshold (when wind speed is high, the tip auxiliary blade is retracted and stowed inside; paragraph [0008]); and  the connection mechanism connecting the first blade segment with the second blade segment in an extended state when the wind turbine blade operates below the threshold (when wind speed is low, the tip auxiliary blade is protruded; paragraph [0008]);  wherein, in the retracted state, the wind turbine blade has a first length from the root end to tip end (as shown; figure 3b) and the first portion of the exterior surface is arranged substantially flush with and adjoining the second portion of the exterior surface (main end plate 5, a portion of the exterior surface of main blade body 4, is substantially flush and adjoins with tip end plate 7, a portion of the exterior surface of auxiliary blade 6; figure 3b), and  wherein, in the extended state, the wind turbine blade has a second length from the root end to tip end and the second blade segment is arranged with a gap to the first blade segment so that the first portion of the exterior surface and the second portion of the exterior surface are disconnected (there is a gap between main end plate 5 and tip end plate 7 when extended; figure 3a). 
While Murakami does teach wherein the second length is greater than the first length (as shown; figure 3), Murakami does not explicitly teach wherein the second length is at least 101% of the first length. It is noted that the applicant’s disclosure fails to teach any criticality to the claimed length that is just 1% greater than the original length (first length). Murakami teaches the increase in the overall length of the wind turbine blades increases the amount of power generated (paragraph [0008]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Murakami’s extended overall length (second length) of the wind turbine blade to be at least 101% of the first length in the retracted position, because as Murakami teaches, the increase in the length increases the power generated and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (see MPEP 2144.05).

As per claim 17, Murakami discloses the wind turbine blade according to claim 16, and further discloses wherein the threshold is based on one or more of: a rotational speed threshold, a power threshold, a wind speed threshold, a load threshold, a noise threshold, and a force or acceleration threshold (wind speed; paragraph [0008]).

As per claim 18, Murakami discloses the wind turbine blade according to claim 16, and further discloses wherein the connection mechanism is configured to allow a centripetal force when the wind turbine blade operates at a cut-in speed to urge the second blade segment away from the first blade segment thereby bringing the wind turbine blade towards the extended state (the centrifugal force, i.e., the outward force acting on the blade body, is an inherently occurring natural phenomenon for a wind turbine that rotates about its center and the centrifugal force would provide additional force when the second blade segment is moving away from the first blade segment toward the extended state).

As per claim 21, Murakami discloses the wind turbine blade according to claim 16, and further discloses wherein the connection mechanism comprises an actuator configured to apply an actuation force in a default state and a release state, wherein in the default state the actuator apples an actuation force that urges the second blade segment towards the first blade segment to bring the wind turbine blade to the retracted state (extension-and-retraction drive motor 21 driving extension-and retraction threaded shaft 23, i.e., when motor 21 drives threaded shaft 23 to retract, it is in a default state, and when motor 21 drives threaded shaft to extend, it is in a release state; paragraph [0040]) .

As per claim 23, Murakami discloses the wind turbine blade according to claim 21, and further discloses wherein the actuator is arranged adjacent to the root end of the wind turbine blade (extension-and-retraction drive motor 21 located at the hub adjacent to the radially inner end (root end); figure 2).

As per claim 26, Murakami discloses the wind turbine blade according to claim 16, and further discloses wherein the connection mechanism comprises: a female section (6d; figure 3); a male section (17) slidably received by the female section (as shown; figure 3); wherein the female section is attached to either the first or second blade segment and the male section is attached to the other one of the first or second blade segment (slide support member 6d is attached to the rest of auxiliary blade 6 (second blade segment) and guide frame 17 is attached to blade body 4 (first blade segment); figure 3).

As per claim 27, Murakami discloses the wind turbine blade according to claim 16, and further discloses wherein the connection mechanism is configured to rotate the second blade segment relative to the first blade segment when bringing the wind turbine blade between the retracted and extended states so that, in the retracted state, the second blade segment is oriented at a first pitch angle and, in the extended state, the second blade segment is oriented at a second pitch angle (after tapered section 6b of the tip auxiliary blade 6 extends midway, a small amount of rotational displacement  with the extension-and-retraction guide member of the tip auxiliary blade extension-and retraction unit 8 is imparted, i.e., there is a difference in the pitch angle; paragraph [0041]), 
Although Murakami does not explicitly teach wherein a difference between the first and second pitch angles is in the range of 1 to 45° Murakami teaches the difference in the pitch of the second blade segment from the retracted state and the extended state allows continuous pitch variation all along the entire blade length (column 5, lines 20-45) and wherein the pitch at the root end is 20 degrees and the pitch at the tip is 0 degrees, i.e., the pitch difference must be less than 20 degrees. It is noted that the applicant’s disclosure fails to teach any criticality to the claimed pitch difference range of 1 to 45 degrees. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Murakami’s pitch difference of the second blade segment between the retracted state and the extend state to be at least 1 degree because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (see MPEP 2144.05).

As per claim 28, Murakami disclseos the wind turbine blade according to claim 27, and further discloses wherein the connection mechanism comprises: a female section (6d; figure 3); a male section (17) slidably received by the female section (as shown; figure 3), wherein the female section is attached to either the first or second blade segment and the male section is attached to the other one of the first or second blade segment (slide support member 6d is attached to the rest of auxiliary blade 6 (second blade segment) and guide frame 17 is attached to blade body 4 (first blade segment); figure 3); and the male section slidably engaging the female section via a threading (slide support member 6d has a threaded member to engage extension-and-retraction threaded shaft for sliding movement; figure 3; paragraph [0040]) with a pitch configured to orient the second blade segment at the first pitch angle in the retracted state and to orient the second blade segment at the second pitch angle in the extended state (extension-and-retraction unit 8 imparting a pitch as the tip auxiliary blade 6 extends and retracts; paragraphs [0038], [0041]).

As per claim 29, Murakami discloses the wind turbine blade according to claim 16, and further discloses the wind turbine configured to operate at a cut-in speed (turbine blades 3 begin rotating from a cut-in line wind speed; paragraph [0045]) and at a rated speed, wherein the one or more wind turbine blades are configured so that each wind turbine blade is in the extended state when the wind turbine operates at a speed between the cut-in speed and the rated speed (the tip auxiliary blade is extended when wind speed is low and if the wind speed exceeds a rated output, the tip auxiliary blades are retracted; paragraph [0008]).

As per claim 30, Murakami discloses the wind turbine blade according to claim 29, and further discloses wherein the one or more wind turbine blades are configured so that each wind turbine blade is in the retracted state when the wind turbine operates at a speed above the rated speed (if the wind speed exceeds a rated output, the tip auxiliary blades are retracted; paragraph [0008]).

Claim(s) 16-18, 21, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotto (U.S. Pre-Grant Publication No. 2019/0107101).

As per claim 16, Hotto discloses an extendable wind turbine blade, comprising: a root end (radially inner end of blade 12; figure 5) and a tip end (radially outer end; figure 5), the wind turbine blade extendable along a longitudinal axis running between the root end and the tip end (as shown; figure 5); an exterior surface with a root region and an airfoil region (the radially inner end region forming a root region and the rest of the blade 12 forming an airfoil region; figure 5); a leading edge and a trailing edge, and a chord line extending between the leading edge and trailing edge (as shown; figure 5); a first blade segment including a first portion of the exterior surface and a first end (see annotated figure 5 below); a second blade segment including a second portion of the exterior surface, a second end facing the first end (see annotated figure 5 below), the second blade segment being separate from the first blade segment (as shown; figure 5); a connection mechanism (66) connecting the first blade segment with the second blade segment in a retracted state (actuator linkage 66 can move blade portions such that the blade portions abut each other in the short configuration (retracted state); paragraph [0033]) when the wind turbine blade operates above a threshold (the lengths of the blades depend on pressure signals, i.e., actuator linkage 66 moving the blade portions relative to each other when the pressure threshold is reached; paragraph [0030]); and the connection mechanism connecting the first blade segment with the second blade segment in an extended state when the wind turbine blade operates below the threshold (actuator linkage 66 can move blade portions such that the blade portions are distanced from each other in the long configuration (extended state); paragraph [0033]); wherein, in the retracted state, the wind turbine blade has a first length from the root end to tip end and the first portion of the exterior surface is arranged substantially flush with and adjoining the second portion of the exterior surface (blade portions abut each other in the short configuration, i.e., substantially flush with and adjoining the blade portions; figure 5; paragraph [0033]), and wherein, in the extended state, the wind turbine blade has a second length from the root end to tip end and the second blade segment is arranged with a gap to the first blade segment so that the first portion of the exterior surface and the second portion of the exterior surface are disconnected (as shown; figure 5). 

    PNG
    media_image1.png
    650
    535
    media_image1.png
    Greyscale

While Hotto does teach wherein the second length is greater than the first length (distances d1 and d2 are unequal; paragraph [0023]), Hotto does not explicitly teach wherein the second length is at least 101% of the first length. It is noted that the applicant’s disclosure fails to teach any criticality to the claimed length that is just 1% greater than the original length (first length). Hotto teaches by varying the blade length optimize performance while minimizing load imbalances on the rotor (paragraph [0030]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hotto’s extended overall length (second length) of the wind turbine blade to be at least 101% of the first length in the retracted position, because as Hotto teaches, the length is a variable that can be optimize the performance while minimizing load imbalances where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (see MPEP 2144.05).

As per claim 17, Hotto discloses the wind turbine blade according to claim 16, and further discloses wherein the threshold is based on one or more of: a rotational speed threshold, a power threshold, a wind speed threshold, a load threshold, a noise threshold, and a force or acceleration threshold (varying blade length based on pressure signals (force threshold); paragraph [0030]).

As per claim 18, Hotto discloses the wind turbine blade according to claim 16, and further discloses wherein the connection mechanism is configured to allow a centripetal force when the wind turbine blade operates at a cut-in speed to urge the second blade segment away from the first blade segment thereby bringing the wind turbine blade towards the extended state (the centrifugal force, i.e., the outward force acting on the blade body, is an inherently occurring natural phenomenon for a wind turbine that rotates about its center and the centrifugal force would provide additional force when the second blade segment is moving away from the first blade segment toward the extended state)..

As per claim 21, Hotto discloses the wind turbine blade according to claim 16, and further discloses wherein the connection mechanism comprises an actuator configured to apply an actuation force in a default state and a release state, wherein in the default state the actuator apples an actuation force that urges the second blade segment towards the first blade segment to bring the wind turbine blade to the retracted state (actuator linkage moving the blade portions relative to each other, i.e., in a default state when actuator linkage applies force toward the inner blade segment bring the wind turbine blade to the short configuration (retracted state); paragraph [0033]).

As per claim 24, Hotto discloses the wind turbine blade according to claim 16, and further discloses wherein, in the retracted state, the first end is positioned in contact with the second end (blade portions abut each other in the short configuration, the second end in contact with the first end; see annotated figure 5 above; paragraph [0033]).
While Hotto does teach there is a distance between the first end and second end in the extended state, Hotto does not explicitly teach that distance is at least 1% of the first length. It is noted that the applicant’s disclosure fails to teach any criticality to the claimed length that is just 1% of the overall length of the wind turbine blade in the short configuration (first length). Hotto teaches by varying the blade length optimize performance while minimizing load imbalances on the rotor (paragraph [0030]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hotto’s outer blade segment to be distanced away from the radially outer end of the inner blade segment at least 1% of the first length in the retracted position, because as Hotto teaches, the length is a variable that can be optimize the performance while minimizing load imbalances where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (see MPEP 2144.05).

As per claim 25, Hotto discloses the wind turbine blade according to claim 16, and further discloses wherein the connection mechanism comprises a deployable skin layer that, in the retracted state, is collapsed, and, in the extended state, bridges the gap between the first end of the first segment and the second end of the second segment so that the deployable skin layer is arranged substantially flush with the first and second portion of the exterior surface (flexible membrane 68 (deployable skin layer) enclosing the space between the portions, i.e., collapsible in the retracted state and substantially flush with the exterior surface of the blade portions when extended; paragraph [0033]).

Allowable Subject Matter
Claims 19-20 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 19 contains allowable subject matter “wherein the connection mechanism comprises a biasing element configured to apply a biasing force that urges the second blade segment away from the first blade segment so that the wind turbine blade is biased towards the extended state”.
In the closest prior art, Gandhi (U.S. Patent No. 8,152,466) teaches using a spring (biasing element) to urge the second blade segment toward the first blade segment so that the wind turbine blade is biased toward the retracted state (column 7, lines 14-41). Therefore, Gandhi teaches away from the claimed invention because Gandhi’s biasing element applies force in the opposite direction of the claimed invention.
Similarly, Jamieson (U.S. Patent No. 4,710,101) also teaches using a compression spring to urge the second blade segment radially inwardly toward the retracted state (column 3, lines 8-9).
In one prior art, Jamieson (U.S. Patent No. 6,972,498) teaches a spring-loaded jack knife deployment of the blade segment for moving in the extended position. However, if Murakami or Hotto’s connection mechanism was modified to incorporate Jamieson’s jack knife deployment, it would change the principle operation of Murakami and Hotto, which is the linear deployment of the radially outer blade segment to increase the overall length and there is no reasonable expectation of success in such modification (see MPEP 2143.01 and 2143.02). 
Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of record to create the claimed invention.

Claim 20 also contains allowable subject matter by virtue of its dependency on claim 19.

Claim 22 contains allowable subject matter “wherein in the release state, the actuator is configured to reduce the actuation force so that a centripetal force or a biasing force from a biasing element overcomes the actuation force to bring the wind turbine blade to the extended state”. 
In the closest prior art, Jamieson (U.S. Patent No. 4,710,101) teaches using centrifugal force together with the assistance from the actuators to bring the wind turbine blade to the extended state (column 3, lines 23-30). However, Jamieson does not teach reducing the actuating force.
No prior art of record sufficiently teaches the claimed allowable subject matter and therefore it would not have been obvious to one of ordinary skill in the art to modify the prior arts to create the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dawson (U.S. Patent No. 8,231,347) teaches extendable wind turbine blade.
Turmanidze (U.S. Patent No. 8,485,782) also teaches extendable wind turbine blade.
Dehlsen (U.S. Patent No. 7,581,926) also teaches extendable wind turbine blade.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745